Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elaine Jones appeals the district court’s order upholding the magistrate judge’s procedural rulings and granting summary judgment in favor of Calvert Hall Limited Partnership and Mort Yadin. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Calvert Hall Ltd. P’ship, No. 8:04-cv-03379-RWT (D.Md. Mar. 31, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.